DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “a chamber, an object-moving unit , a retainer” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 1-4; 6-8;11-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 3 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

With respect to claims 1,14, and 15, the claims are directed to a “device” having one element, namely, “a chamber”.  The term “a chamber” by itself confers no structure and is claimed by virtue of its function.  The ability to claim the structure of a device functionally is made possible by 35 U.S.C. 112, sixth paragraph, which requires that a claim to a combination may be claimed functionally, and the element will be construed as covering the corresponding structure disclosed in the specification.  However, as there is only a single element recited in claims 1,14, and 15 the claims are not “to a combination” and therefore, the provisions of 35 U.S.C. 112, sixth paragraph, cannot be invoked.  Lacking any recited structure, the claim covers any conceivable device which would perform the recited function, and not just those devices actually disclosed in the specification.  The scope of claims  1,14, and 15  is therefore not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.20160257918
	
	
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 14 and 15 are directed to claims as an Abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of (moving, selecting and retaining, making and comparison can be implemented by an operator (mental activity). The claims do not have any additional meaningful limitations significantly more than the abstract idea


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-15 are  rejected under 35 U.S.C.) 102(a)(2) as being anticipated by Chapman et al ( US 2016/0257918

	As to claim 1, Chapman et al teaches the device for manipulating an object, comprising: 
a chamber (a microfluidic circuit of a microfluidic device will include at least one microfluidic channel and at least one chamber, paragraph [0053])configured to accommodate an object with fluid ( will hold a volume of fluid of less than about 1 mL, paragraph [0053]); 
an object-moving unit configured to move the object in the chamber (the flow path 106 is positioned lower than the one or more isolation pens on a vertical axis defined by the force of gravity (i.e. an object in an isolation pen below a flow path 106 would have a lower gravitational potential energy than an object in the flow path, paragraph [0151-0152]); and a retainer configured to retain the object in the chamber when the fluid in the chamber flows (The traps 132 may further comprise an opening which is configured to assist the flow of targeted micro-objects into the traps 132. In some instances, the traps 132 comprise an opening having a height and width that is approximately equal to the dimensions of a single target micro-object, whereby larger micro-objects are prevented from entering into the micro-object trap, paragraph [0165-0166])
As to claim 2, Chapman et al teaches device according to claim 1, wherein the retainer is configured to retain the object with an electric field generated around the object (the foregoing DEP configuration creates an electric field gradient in the fluidic medium 180 between illuminated DEP electrode regions 214a and adjacent dark DEP electrode regions 214, which in turn creates local DEP forces that attract or repel nearby micro-objects (not shown) in the fluidic medium 180, paragraph [0176]).
As to claim 3, Chapman et al teaches device according to Claim 1, wherein the object-moving unit is configured to move the object with an electric field generated around the object (paragraph [0176]).

As to claim 5, Chapman et al teaches device according to Claim 4, further comprising a light irradiation unit configured to irradiate around the object with light ( the DEP electrode regions 214 can be created anywhere and in any pattern on the inner surface 208 of the electrode activation substrate 208, in accordance with the light pattern 222. The number and pattern of the DEP electrode regions 214 thus need not be fixed, but can correspond to the light pattern 222, paragraph [0176-0178]).
As to claim 6, Chapman et al teaches the device according to Claim 5, wherein the object-moving unit includes a first electrode and a second electrode(the cover 110 can further include one or more electrodes, paragraph [0147]) between which a voltage is applied (The electrical power source 192 can provide electric power to the microfluidic device 100 and/or tilting device 190, providing biasing voltages or currents as needed. The electrical power source 192 can, for example, comprise one or more alternating current (AC) and/or direct current (DC) voltage or current sources, paragraph [0149]), and wherein the electric field is generated between a region being irradiated with the light and the second electrode ( The imaging device 194 can also include a mechanism for directing stimulating radiation and/or light beams into the microfluidic circuit 120 and collecting radiation and/or light beams reflected or emitted from the microfluidic circuit 120 (or micro-objects contained therein). The emitted light beams may be in the visible spectrum and may, e.g., include fluorescent emissions, paragraph [0149]).
As to claim 7, Chapman et al teaches the device according to Claim 6, wherein the first electrode is a transparent electrode, and the region is irradiated with the light through the transparent electrode.

As to claim 9, Chapman et al teaches device according to Claim 8, wherein the wall has a first wall and a second wall, the first wall and the second wall form a gate, wherein the object is moved through the gate and thereby being surrounded by the first wall and the second wall ( The region/chamber 202 can be between the first wall and the second wall. In other embodiments, the electrode 210 is part of the second wall (or support structure 104) and one or both of the electrode activation substrate 206 and/or the electrode 210 are part of the first wall (or cover 110), paragraph [0181-0182]).
As to claim 1 0, Chapman et al teaches the device according to Claim 9, wherein a surface of the first wall and a surface of the second wall are not in parallel ( the tilting device 190 tilts the microfluidic device 100 about an axis that is neither parallel nor perpendicular to the flow path 106, paragraph [0152]).
As to claim 11, Chapman et al teaches the device according to Claim 1, wherein the chamber has a drainage configured to discharge fluid in the chamber (n the example shown in FIGS. 2C-2D, the ports 242 are connected to the channel 122 and allow a fluidic medium 180 to be introduced into or removed from the microfluidic device 240, paragraph [0193]).
As to claim 12, Chapman et al teaches device according to Claim 1, wherein the chamber has a supply configured to supply fluid to the chamber ( figures 2A,2B supply fluid , paragraph [0173]).

The limitation of claims 14-15 has been addressed above. 

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/               Primary Examiner, Art Unit 2664